 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDand does not extend its protection to him It will accordingly be recommended that the com-plaint be dismissed in its entirety $Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following-CONCLUSIONS OF LAW1The operations of Respondent Company, Claremont Development Co., affect commercewithin the meaning of Section 2 (6) and (7) of the Act2.Respondent Unions, International Union of Operating Engineers, Local Union No. 12,A.F.of L , and International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 36, A. F. of L , are labor organizations within the meaning ofSection 2 (5) of the Act.3.Respondent Company, Claremont Development Co., has not engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act.4.Respondent Unions, International Union of Operating Engineers, Local Union No. 12,A.F.of L.,and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 36, A. F. of L , have not engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act.[Recommendations omitted from publication ]sAlthough the complaint did attack the contractual relationship between Respondent Com-pany and Respondent Unions on a broad basis, the only evidence presented related to the caseof Peters.There is therefore no evidence before me with respect to an unlawful hiringarrangement insofar as it applied to employees under the Act.MACK MOTOR TRUCK CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, Peti-tioner.Case No. 11 -RC-533. August 6, 1953.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert Cohn,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andStyles] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.ThePetitioner,which was certified after a consentelection in May 1953 as the bargaining agent of all mechanics,mechanics' helpers, and drivers at the Employer's Charlotte,106 NLRB No. 99. MACK MOTOR TRUCK CORPORATION619North Carolina,branch,'now seeks to represent the parts andstockroom employees,shipping clerk, porters,and maid, whowere excluded from the unit by agreement of the parties. TheEmployer moves the dismissal of the petition on the groundsthat(1) the Petitioner is barred by the consent-election agree-ment in the earlier case from petitioning herein for the ex-cluded classifications;(2) the porters and the maid have dif-ferent interests from those of the other employees presentlysought by the Petitioner;and (3)the employees in the requestedunit are not interested in having a bargaining representativeand constitute too small a group to require one. We find nomerit in these contentions and hereby deny the Employer'smotion.As noted above, the Employer has a service department ofabout 40 employees which is already represented by the Peti-tioner.The Employer'soperations also include a separatelysupervised stockroom with a shipping clerk and 4 parts andstockroom employees whose duties consist of ordering andstocking parts which they sell to customers or furnish to theservice department.There are 2 porters who are responsibleto the service department supervisor and perform such tasksas running errands and cleaning up. One is assigned exclusivelyto the service department,while the other divides his timeequally between the service department and the stockroom wherehe helps pack parts for shipment. The maid works 3? to 4 hourseach day doing cleaning work in the office and showroomprincipally under the supervision of the office manager and theassistant district manager.From the foregoing it is clear that the employees sought bythe Petitioner constitute a residual group who have been ex-cluded from the service department unit currently representedby the Petitioner.The Board has held in a number of cases 2that employees of this type may be represented in the sameunitwith service department employees.We shall thereforedirect an election to determine whether the residual group ofemployees sought by the Petitioner desire to be added to thePetitioner'sexisting service department unit. Although themaid works in and about the office,we find that her interestsaremore closely allied with those of the stockroom andservice employees than those of the excluded office clericalgroup. 3There remains for consideration the supervisory status ofthe assistant stockroom supervisor or seniorpartsclerkwhomthe Employer would exclude as a supervisor within the meaningof the Act.The Petitioner takes no definite position on thisissue.The individual in question trains new employees butspends most of his time doing the same work as the other stock-'Case No. 11-RC-529.20. Z. Hall Motors,Inc., 94 NLRB 1180;Hanna Motor Company, 94 NLRB 105.3 The William Schluderberg-T J Kurdle Co., 93 NLRB 1572. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDroom employees.It is not clear from the recordwhether heeffectivelyrecommends the hiring and discharge of employeesor possessesother supervisory authority.We shall thereforepermit theassistant stockroom supervisor to vote subject tochallenge.Accordingly,the voting group shall consist of all parts andstockroomemployees,shipping clerk,porters, andmaid at theEmployer's Charlotte, North Carolina,branch, excluding officeclerical employees,all otheremployees,and supervisors asdefined inthe Act.Ifamajorityof the employeesvote for the Petitioner, theywill be included in the unit of the Employer's employees pre-sently representedby the Petitioner.The Regional Directorconducting the electionis directed to issue a certification ofresults ofelectionin accord with the foregoing.[Text of Direction of Election omitted frompublication.]HADLEYMANUFACTURING CORP.andAMALGAMATEDCLOTHING WORKERS OF AMERICA, CIO, Petitioner. CaseNo. 11-RC-512.August 6, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn May 5, 1953, pursuantto a Decision and Direction ofElectionissued by the Board on April 21, 1953,1 an election bysecret ballotwas conducted under thedirection and super-vision ofthe Regional Directorfor the EleventhRegion amongthe employeesof the Employer in the unitfound appropriateby the Board. Upon the conclusionof the election,the partieswere furnished a tally of ballots, which showed thatof 81 votescast, 51 were for and 28 against the Petitioner,and 2 werechallenged.There wereno void ballots. On May 8, 1953, theEmployer filedobjectionsto conductwhichitallegedinterferedwith the election.After an investigation,the Regional Director,on June 26, 1953, issued and duly servedupon the parties hisreport on objections,finding the objectionsto bewithout meritand recommendingthat they be overruled and that thePetitionerbe certifiedas the exclusive bargaining representative of theemployees in the appropriateunit.The Employer timely filedexceptions to the Regional Director's report and a supportingbrief.The Employer's exceptions are limited to the Regional Direc-tor's dispositionof the objection in whichit contended that theelectionshould beset aside because of improper conduct of an1 Not reported in printed volumes of Board decisions.106 NLRB No. 101.